Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 1 of 9




   EXHIBIT A
Nanouk v. United States, 974 F.3d 941 (2020)
          Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 2 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749


                                                                  Attorneys and Law Firms
                     974 F.3d 941
     United States Court of Appeals, Ninth Circuit.               Samuel J. Fortier (argued) and Naomi Palosaari, Fortier &
                                                                  Mikko P.C., Anchorage, Alaska, for Plaintiff-Appellant.
       Emily NANOUK, Plaintiff-Appellant,
                     v.                                           Albert K. Lai (argued), Trial Attorney; Bridget B. Lipscomb,
  UNITED STATES of America, Defendant-Appellee.                   Assistant Director; J. Patrick Glynn, Director; Thomas
                                                                  G. Ward, Deputy Assistant Attorney General; Joseph H.
                       No. 19-35116                               Hunt, Assistant Attorney General; Environmental Torts,
                             |                                    United States Department of Justice, Washington, D.C.; for
                Argued and Submitted June                         Defendant-Appellee.
                4, 2020 Anchorage, Alaska
                             |                                    Appeal from the United States District Court for the District
                 Filed September 4, 2020                          of Alaska, Ralph R. Beistline, District Judge, Presiding, D.C.
                                                                  No. 3:15-cv-00221-RRB
Synopsis
Background: Property owner brought action against the             Before: Morgan Christen, Paul J. Watford, and Bridget S.
United States under Federal Tort Claims Act (FTCA) alleging       Bade, Circuit Judges.
that her property was contaminated by hazardous chemicals
negligently released from site of nearby military facility. The
United States District Court for the District of Alaska, Ralph                             OPINION
R. Beistline, Senior District Judge, dismissed action, and
owner appealed.                                                   WATFORD, Circuit Judge:

                                                                  This is a suit brought by Emily Nanouk against the United
                                                                  States under the Federal Tort Claims Act (FTCA). She
Holdings: The Court of Appeals, Watford, Circuit Judge, held      alleges that her property has been contaminated by hazardous
that:                                                             chemicals negligently released from the site of a nearby
                                                                  military facility. The district court dismissed Nanouk's suit
Air Force officials' supervision of contractors' waste disposal   for lack of subject matter jurisdiction after determining that
practices fell within scope of FTCA's discretionary function      her claims are barred by the FTCA's discretionary function
exception;                                                        exception, a provision that precludes jurisdiction when the
                                                                  plaintiff's claims are based on certain discretionary acts of
Air Force's decision to abandon site, leaving behind barrels      government employees. We agree with the district court that
containing hazardous chemicals and allowing their contents        the discretionary function exception bars Nanouk's claims
to leak into soil, fell within scope of discretionary function    to the extent they are predicated on two of the three acts
exception; but                                                    she challenges as negligent. But on the record before us,
                                                                  the government has not established that the exception bars
questions remained as to whether policy considerations            Nanouk's claims in their entirety. We therefore vacate the
underlay government's delay in discovering and remediating        judgment dismissing Nanouk's case and remand for further
“hot spot” of contaminated soil.                                  proceedings.


Vacated and remanded.
                                                                                                I
Procedural Posture(s): On Appeal; Motion to Dismiss for
                                                                  Nanouk's property is a 160-acre Alaska Native allotment
Lack of Subject Matter Jurisdiction.
                                                                  near the village of Unalakleet, a small community on Norton
                                                                  Sound roughly 400 miles northwest of Anchorage. Since
                                                                  the 1960s, Nanouk has used the property for traditional
                                                                  subsistence activities such as hunting, fishing, and berry-


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Nanouk v. United States, 974 F.3d 941 (2020)
           Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 3 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

picking. In the 1980s, Nanouk built a small cabin on her            directly through a “hot spot” of PCB-contaminated soil on the
property, which she and her family reached by traveling down        North River Station grounds. The vehicles used by Nanouk
a trail that runs from the main road through the site of a former   and her family picked up the PCBs and carried them from the
United States Air Force facility known as the North River           station to Nanouk's allotment, thereby contaminating the soil
Radio Relay Station. The station was part of the White Alice        around her cabin.
Communications System, a network of 70 radio relay sites
built during the Cold War to enable early warning of potential      Nanouk did not learn about the presence of PCBs on her
Soviet air attacks on the continental United States. By the         property until 2003. In July of that year, she informed the
1970s, satellite technology had rendered the White Alice            Air Force that an area along the trail was marked by a strong
system obsolete, leading the Air Force to shut the network          chemical odor. The Air Force investigated and found that the
down. The North River Station closed in 1978, and the Air           soil in the area contained exceptionally high concentrations of
Force has not used the site since then.                             PCBs (over 40,000 parts per million), far in excess of levels
                                                                    considered safe. Further testing revealed that PCBs had been
 *2 In the first few years after the North River Station            spread along the trail from the hot spot to the doorstep of
closed, the Air Force did little to monitor the condition of the    Nanouk's cabin.
unmanned site, other than receiving reports from a caretaker
sent out to inspect the property on a weekly basis. In 1981,        The Air Force thereafter undertook extensive environmental
the General Accounting Office issued a report that criticized       remediation to remove PCB-contaminated soil from both the
the Air Force's failure to protect and maintain a number of the     North River Station and Nanouk's allotment. By 2005, the
shuttered White Alice sites, including the North River Station.     remediation efforts on Nanouk's allotment were complete, as
The report noted that the sites still contained hazardous           they had reduced PCB contamination to less than one part
chemicals, such as highly toxic polychlorinated biphenyls           per million, the level environmental authorities regard as safe
(PCBs), which could result in environmental contamination           even for high-occupancy areas. See 40 C.F.R. § 761.61(a)(4)
or personal injury if not removed. The report prompted the          (i)(A). In 2013, Nanouk requested further testing of the soil
Air Force, with the help of the Army Corps of Engineers, to         around her cabin. Those tests confirmed that PCBs, although
begin the process of remediating contamination at the North         still present, remained at levels below one part per million.
River Station. In 1982, for example, the Army Corps removed
500 gallons of transformer oil containing PCBs from the             Nanouk sued the United States in 2015, alleging claims
North River site, and in 1984 it removed some of the PCB-           for trespass and nuisance and seeking an award of
contaminated soil from the site. Surveys taken in 1987 and          money damages. Despite assurances from federal and state
1989 revealed that 6,700 cubic yards of contaminated soil           authorities that her property is safe to use, Nanouk no
remained at the site.                                               longer feels comfortable using her allotment for traditional
                                                                    subsistence activities. She and several family members have
While the Air Force and the Army Corps directed most of             experienced serious health problems over the years, and
their remediation efforts toward other radio relay sites during     Nanouk believes those ailments are attributable at least in part
the 1980s, they turned their attention back to the North River      to exposure to PCBs.
Station in 1990. In 1993, an Army Corps contractor removed
some contaminated soil from the station but went out of             After the parties completed discovery, the government filed
business before it could finish the remediation. A different        a motion to dismiss Nanouk's suit for lack of subject matter
contractor then took over in 1995, but also went out of             jurisdiction on the ground that the discretionary function
business before completing the job. The Air Force and the           exception bars Nanouk's claims. The district court agreed and
Army Corps subsequently released a new action plan for              dismissed Nanouk's action. 1
environmental remediation at the North River Station in 2001,
and clean-up activities resumed shortly thereafter.                  *3 On appeal, Nanouk challenges the district court's
                                                                    conclusion that her claims are barred by the discretionary
No one knows exactly when, but sometime between the early           function exception, a ruling we review de novo. Gonzalez v.
1980s and 2003, PCBs migrated from the North River Station          United States, 814 F.3d 1022, 1028 n.2 (9th Cir. 2016).
onto Nanouk's allotment. The migration occurred because the
trail that Nanouk and her family used to access her cabin ran



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Nanouk v. United States, 974 F.3d 941 (2020)
          Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 4 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

                                                                   Varig Airlines, 467 U.S. 797, 814, 104 S.Ct. 2755, 81 L.Ed.2d
                                                                   660 (1984). The government accordingly prevails at step two
                               II
                                                                   if it can show that the decision challenged by the plaintiff is
The FTCA waives the United States’ sovereign immunity for          “susceptible to policy analysis.”  United States v. Gaubert,
claims seeking money damages “for injury or loss of property,      499 U.S. 315, 325, 111 S.Ct. 1267, 113 L.Ed.2d 335 (1991).
or personal injury or death caused by the negligent or
wrongful act or omission of any employee of the Government
while acting within the scope of his office or employment,
under circumstances where the United States, if a private                                         III
person, would be liable to the claimant in accordance with the
                                                                   Before we can apply the two-step test, we must identify
law of the place where the act or omission occurred.”  28          which specific actions or omissions the plaintiff alleges were
U.S.C. § 1346(b)(1); see also § 2674. The Act defines the
                                                                   negligent or wrongful.       Young v. United States, 769 F.3d
term “employee of the Government” to include employees
                                                                   1047, 1053 (9th Cir. 2014). Nanouk predicates her claims
of the military departments but to exclude employees of
                                                                   on three distinct actions—or, as she describes them in her
independent contractors. § 2671.
                                                                   briefs, governmental “failures”—that she alleges created the
                                                                   hot spot and led to the contamination of her property. First, she
The FTCA's broad waiver of sovereign immunity is subject to
                                                                   contends that during the period of the North River Station's
a number of exceptions, including the discretionary function
                                                                   operation (1957–1978), the Air Force failed to prevent PCBs,
exception at issue here. That exception preserves the United
                                                                   which are found in used transformer oil, from being dumped
States’ immunity from suit as to any claim “based upon the
                                                                   on the ground. Second, she asserts that after the station closed,
exercise or performance or the failure to exercise or perform
                                                                   the Air Force and the Army Corps essentially abandoned the
a discretionary function or duty on the part of a federal
                                                                   site, leaving behind barrels containing PCBs and allowing
agency or an employee of the Government, whether or not the
                                                                   their contents to leak into the soil. Third, she argues that
discretion involved be abused.” § 2680(a). The government
                                                                   once the Air Force and the Army Corps redirected their
bears the burden of establishing that the exception applies.
                                                                   remediation efforts toward the North River Station in 1990,
Chadd v. United States, 794 F.3d 1104, 1108 (9th Cir. 2015).
                                                                   they failed to discover and clean up the hot spot in a timely
                                                                   manner.
We employ a two-step test to determine whether the
discretionary function exception is applicable. Under the
                                                                    *4 As explained below, we agree with the district court that
first step, we ask whether the act or omission on which the
                                                                   the discretionary function exception bars liability predicated
plaintiff's claim is based was discretionary in nature—that is,
                                                                   on the first two actions. But at this stage of the proceedings,
whether it “involve[d] an element of judgment or choice.”
                                                                   the government has not established that the exception bars
   Berkovitz v. United States, 486 U.S. 531, 536, 108 S.Ct.        liability predicated on the last of the challenged actions.
1954, 100 L.Ed.2d 531 (1988). If the act did not involve an
element of judgment or choice, the analysis ends there and the
plaintiff's claim may proceed. For “if the employee's conduct         A. Disposal of PCBs During the Station's Operation
cannot appropriately be the product of judgment or choice,         We begin with Nanouk's contention that the Air Force
then there is no discretion in the conduct for the discretionary   negligently permitted used transformer oil containing PCBs
                                                                   to be dumped on the ground. One threshold problem with this
function exception to protect.”     Id.                            theory of liability is that the employees who dumped PCBs on
                                                                   the ground were not employees of the government. The Air
If the employee's conduct involved an element of judgment or       Force hired private contractors to operate and maintain the
choice, we turn to the second step of the analysis, which asks     North River Station and delegated to them responsibility for
whether the discretionary decision challenged by the plaintiff     disposing of hazardous wastes such as PCBs. Nanouk does
“is of the kind that the discretionary function exception was      not allege that the contractors’ employees can be considered
designed to shield.” Id. Congress sought to preclude courts        employees of the government under the FTCA, so she cannot
from second guessing discretionary judgments “grounded in          predicate her claims on the contractors’ alleged negligence

social, economic, and political policy.”      United States v.     in dumping PCBs on the ground. See             Logue v. United



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Nanouk v. United States, 974 F.3d 941 (2020)
          Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 5 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

States, 412 U.S. 521, 527–28, 93 S.Ct. 2215, 37 L.Ed.2d 121       17, 1978); 44 Fed. Reg. 31514 (May 31, 1979). Second, even
(1973). Nanouk instead bases her claims, as she must, on the      if dumping PCBs on the ground had been known to pose
alleged negligence of Air Force personnel in supervising the      health hazards, the provision at issue here required only that
contractors—in particular, on their failure to detect and stop    Air Force personnel “[m]ake all practical efforts” to avoid
the contractors’ environmentally harmful disposal practices.      exposing people to chemicals that could be hazardous to
                                                                  health. That qualifier necessarily left Air Force personnel with
At the first step of the analysis, we conclude that the           discretion to decide whether complying with the directive was
challenged conduct was discretionary in nature. The Supreme
                                                                  feasible under the circumstances at hand. See      Aragon v.
Court has held that discretion is absent “when a federal
                                                                  United States, 146 F.3d 819, 824 (10th Cir. 1998) (the phrase
statute, regulation, or policy specifically prescribes a course
                                                                  “as may be practicable” conferred discretion at step one);
of action for an employee to follow.”     Berkovitz, 486 U.S.
                                                                     Cope v. Scott, 45 F.3d 445, 450 (D.C. Cir. 1995) (same
at 536, 108 S.Ct. 1954. Put differently, to be classified as
                                                                  for the phrase “to the extent practicable”); see also Gonzalez,
nondiscretionary, the employee's conduct must be governed
                                                                  814 F.3d at 1030 (the phrase “whenever feasible” conferred
by a statute, regulation, or policy “directing mandatory and
                                                                  discretion at step one).
specific action,”   Terbush v. United States, 516 F.3d 1125,
1129 (9th Cir. 2008), which leaves the employee “no rightful       *5 Turning to the second step of the analysis, we conclude
                                                                  that deciding how closely Air Force personnel would
option but to adhere to the directive,”   Berkovitz, 486 U.S.
                                                                  supervise the contractors’ waste disposal practices “involved
at 536, 108 S.Ct. 1954. In this case, no controlling statute,
                                                                  the kind of policy judgment that the discretionary function
regulation, or policy specifically prescribed how Air Force
personnel were to supervise a contractor's waste disposal         exception was designed to shield.”     Gaubert, 499 U.S. at
practices, much less required Air Force personnel to halt a       332, 111 S.Ct. 1267. Nanouk faults the Air Force for failing
contractor's dumping of PCBs on the ground. The absence           to conduct more rigorous inspections of the contractors’
of a mandatory and specific directive of that sort precludes      operations, but any attempt to find the Air Force negligent
Nanouk from prevailing at step one in the context of a            based on the level of oversight it exercised would require
negligent supervision claim. See Alinsky v. United States, 415    a court to second guess judgments that are “susceptible to
F.3d 639, 647 (7th Cir. 2005); Bibeau v. Pacific Northwest
                                                                  policy analysis.” Id. at 325, 111 S.Ct. 1267. The Air Force
Research Foundation, Inc., 339 F.3d 942, 945–46 (9th Cir.
                                                                  decided from the outset that, given manpower constraints, it
2003) (per curiam);     Kirchmann v. United States, 8 F.3d        could not operate the White Alice system itself, so it hired
1273, 1276 (8th Cir. 1993).                                       contractors to maintain and operate all 70 sites “with the
                                                                  minimum governmental support.” That judgment obviously
Nanouk's best support for the existence of a mandatory and        influenced how closely Air Force personnel could monitor the
specific directive is Air Force Regulation 19-1, but that         contractors’ waste disposal practices. The Air Force decided
regulation merely established general policies and programs       to rely on the contractors’ presumed competence in operating
relating to environmental protection. It did not require the      the radio relay stations, subject to limited oversight that did
Air Force to prohibit independent contractors from dumping        not include policing the manner in which contractors disposed
PCBs on the ground. As relevant here, the most specific of        of PCBs. Courts have held that similar policy judgments
the regulation's directives required the Air Force to “[m]ake     concerning the level of oversight to be exercised over
all practical efforts” to “[d]ispose of or discharge pollutants   government contractors are protected by the discretionary
in a manner that will not ... expose people to concentrations
                                                                  function exception. See, e.g.,     Varig Airlines, 467 U.S. at
of any agent (chemical, physical, or biological) hazardous to
health.”                                                          815–16, 819–20, 104 S.Ct. 2755;         Kirchmann, 8 F.3d at
                                                                             2
                                                                  1277–78.
There are two reasons why this provision did not mandate
that Air Force personnel stop contractors from dumping PCBs
on the ground. First, during the period of the North River          B. Abandonment of the North River Station
Station's operation, there were no regulations governing the      We consider next the government's alleged negligence
use and disposal of PCBs; such regulations did not take effect    between 1978, when the North River Station closed, and
until after the station closed. See 43 Fed. Reg. 7150 (Feb.       1990, when the Air Force and the Army Corps focused their


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Nanouk v. United States, 974 F.3d 941 (2020)
          Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 6 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

remediation efforts on the station. Nanouk alleges that after     Force decided to conduct remediation on a “worst first” basis,
the station's closure, the Air Force essentially abandoned        with sites posing graver risks of imminent harm given a higher
the property, leaving barrels containing PCBs exposed to          priority than those posing less serious risks. That decision
vandalism and the elements, which allowed the barrels’            was dictated by a military-wide policy adopted by the
contents to leak into the soil in the area that later became      Department of Defense, described as follows: “Because of the
the hot spot. Although the Air Force and the Army Corps           large number of sites DoD-wide and extensive investigations
conducted some remediation efforts in the 1980s, Nanouk           and planning that precede cleanup, it is not technically or
faults the government for not moving more quickly to secure       economically feasible to undertake remedial actions at all
the barrels, remove them from the site, and clean up the          sites simultaneously. ... DoD policy is to remediate those
contamination they left behind.                                   sites which pose the greatest potential for damage first.” 54
                                                                  Fed. Reg. 43104 (Oct. 20, 1989). Established in 1983, this
At the first step of the analysis, we again find no mandatory     policy was known as the Defense Environmental Restoration
and specific directive governing the government's actions.        Program (DERP).
As the source of such a directive, Nanouk cites a provision
of the Federal Property Management Regulations addressing         In essence, the military adopted a triage system for addressing
the management of surplus real property held by federal           a large number of simultaneous demands on finite resources,
agencies. 3 The provision in effect in the 1980s stated in        a policy judgment that necessarily involved the weighing
relevant part: “The holding agency shall retain custody and       of competing social, economic, and political considerations.
accountability for excess and surplus real property including     As part of this complex calculus, the military had to decide
related personal property and shall perform the physical          which individuals or communities would be left at risk of
care, handling, protection, maintenance, and repairs of such      environmental harm that could have been avoided in order
property pending its transfer to another Federal agency or its    to avert greater harm elsewhere. That is the kind of policy
disposal.” 41 C.F.R. § 101-47.402-1 (1980). This provision        judgment protected by the discretionary function exception.
appeared in a set of regulations designed to protect the          See    Cope, 45 F.3d at 450;      Baum v. United States, 986
government's interest in real property that was no longer         F.2d 716, 722 (4th Cir. 1993).
needed for its original use, with the aim of ensuring that
the government could transfer the property to another federal     Records are poor for the period during which the government
agency for use, donate the property to a state or local agency,   allegedly abandoned the property, but they are consistent
or sell the property and realize its value. See generally         with the government's efforts to prioritize cleanup at the
Utilization and Disposal of Real Property, 41 C.F.R. Part         various former White Alice sites. Between 1978 and 1982,
101-47 (1980). The provision Nanouk cites did not require         the government sent a caretaker to inspect the North River
the Air Force or the Army Corps to prevent barrels containing     site on a weekly basis. Between 1983 and 1985, the Air
PCBs from leaking, remove the barrels from the North River        Force undertook an initial clean-up of the site and removed
Station, or clean up contamination caused by the barrels          500 gallons of PCB-containing transformer oil and PCB-
within a specified timeframe.                                     contaminated electrical transformers. While there is little
                                                                  evidence of any activity between 1985 and 1990, the site
 *6 At the second step of the analysis, we think the              was surveyed in 1987, and in 1989 the government hired
government is entitled to prevail as well. Nanouk faults the      a contractor to visit the site and inspect the soil. This
Air Force and the Army Corps for their delay in addressing        work revealed that 6,700 cubic yards of contaminated soil
what turned out to be serious environmental contamination         remained. When the government turned its attention back
at the North River Station. But the decisions she challenges      to the site in 1990, the site received a “low priority”
as negligent were “based on considerations of public policy.”     ranking in the DERP program. This record suggests that
   Berkovitz, 486 U.S. at 537, 108 S.Ct. 1954.                    the government's failure to act more quickly to remediate
                                                                  environmental contamination at the North River Station was
When the Air Force decided to shut down the White Alice           attributable to the military's policy judgment to direct its
Communications System in the 1970s, it had to deal with           limited resources to sites posing more urgent demands for
the closure of dozens of other radio relay stations during the    remediation.
same time period. Faced with limited resources to address
environmental contamination at each of those sites, the Air


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Nanouk v. United States, 974 F.3d 941 (2020)
           Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 7 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

The cases on which Nanouk relies are distinguishable. In             considerations, it is protected by the discretionary function
each of them, we held that the government could not invoke           exception.
the discretionary function exception by citing budgetary
constraints as the sole reason for its failure to perform routine
maintenance or to take routine safety precautions. See, e.g.,           C. Delay in Remediating the Hot Spot
                                                                     Finally, we address Nanouk's allegation that, once the
   Bolt v. United States, 509 F.3d 1028, 1034 (9th Cir.              government turned its attention to the North River Station in
2007) (failure to remove snow and ice in a parking lot, on           1990, it negligently failed to discover and clean up the hot
which plaintiff slipped and fell); Whisnant v. United States,        spot in a timely manner. As noted earlier, the contractor that
400 F.3d 1177, 1183–84 (9th Cir. 2005) (failure to remove            the Army Corps initially hired to conduct remediation efforts
toxic mold from the commissary in which plaintiff worked);           at the station went out of business before completing the
                                                                     clean-up, as did the replacement contractor. Although a third
   O'Toole v. United States, 295 F.3d 1029, 1036–37 (9th Cir.
                                                                     contractor eventually resumed the clean-up, the government
2002) (failure to conduct routine maintenance of irrigation
                                                                     did not discover the hot spot until 2003–13 years after the
ditch, resulting in flooding of plaintiffs’ land). As we stated in
                                                                     government first directed its remediation efforts toward the
   O'Toole, “inadequate funding alone” cannot be sufficient          North River Station. Nanouk faults the government for failing
                                                                     to identify the hot spot sooner, on the theory that such failure
to trigger the discretionary function exception,      295 F.3d
                                                                     caused, or at least contributed to, the contamination of her
at 1037, for otherwise the government could always insulate
                                                                     property.
itself from liability for run-of-the-mill negligence simply by
asserting that it chose “to spend its limited funds in other
                                                                     With respect to the first step of the analysis, we conclude
ways,”     id. at 1036.                                              that the government had discretion to decide when and
                                                                     how to conduct the remediation, as no mandatory and
 *7 The key factor in identifying judgments that are protected       specific directive required the government to complete the
by the discretionary function exception is the presence of           process within a specific timeframe. Nanouk does not contend
“competing policy considerations” that must be weighed.              otherwise.
Morales v. United States, 895 F.3d 708, 715 (9th Cir. 2018);
Bibeau, 339 F.3d at 946;       Miller v. United States, 163          At the second step of the analysis, however, we are unable
F.3d 591, 596 (9th Cir. 1998). Thus, particularly when               to determine whether the government's decisions were
the government is charged with acting or failing to act in           “grounded in social, economic, and political policy.” Varig
a way that jeopardizes safety, there must be a legitimate            Airlines, 467 U.S. at 814, 104 S.Ct. 2755. The government
policy consideration on the other side of the balance before         insists that the discretionary function exception applies, but
the discretionary function exception can be held to apply.           it has not identified any competing policy considerations
In each of the cases on which Nanouk relies, no such                 underlying the 13-year delay in discovering the hot spot
competing policy consideration was present. For example,             and commencing removal of PCBs from the affected area.
as we observed in Chadd, “[w]hat distinguished the mold              Instead, the government makes a general appeal to limited
situation in Whisnant is that there was no legitimate reason         resources, and focuses on its decision in the 1980s to prioritize
for the commissary not to eliminate the toxic mold.” 794             sites posing graver risks of environmental harm. While such
F.3d at 1112. Here, by contrast, there was a legitimate,             policy considerations warrant application of the discretionary
competing policy consideration underlying the government's           function exception to Nanouk's second theory of liability, they
failure to address safety concerns at the North River Station        do not automatically shield the government from liability for
more promptly—namely, the need to address simultaneous               subsequent delays. By 1990, the Air Force and the Army
and more urgent safety concerns presented by environmental           Corps had decided to direct remediation efforts toward the
                                                                     North River Station, presumably after having addressed sites
contamination at sites assigned a higher priority ranking. 4
                                                                     with more pressing environmental safety concerns. As the
                                                                     record stands now, it appears that once the government
Because the government's decision to prioritize more
                                                                     reached that decision in 1990, its failure to conduct the clean-
dangerous sites for remediation ahead of the North
                                                                     up in a timely manner thereafter was “not the result of a policy
River Station involved the weighing of competing policy




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Nanouk v. United States, 974 F.3d 941 (2020)
          Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 8 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

                                                                The discretionary function exception protects the
choice,” but “simply a failure to effectuate policy choices
                                                                government's alleged failure to supervise contractors during
already made.”      Camozzi, 866 F.2d at 290.                   the North River Station's operation, as well as its
                                                                abandonment of the property between the station's closure in
 *8 Of course, the government may have been conducting          1978 and 1990. However, based on the current record, we
environmental remediation at higher priority sites throughout   cannot conclude that the discretionary function exception also
the 13-year period of delay, thus preventing it from            applies to the government's failure to identify and remediate
directing sufficient resources to the North River Station. If   the hot spot in a timely manner after 1990. For that reason,
so, the discretionary function exception might protect the      we vacate the district court's judgment dismissing Nanouk's
government's weighing of competing policy considerations        action for lack of subject matter jurisdiction and remand the
for the reasons explained above. But the government has not     case for further proceedings.
made any factual showing along those lines, and the record
does not disclose whether the delay in pursuing remediation     Nanouk's motion to strike the government's Supplemental
at the North River Station involved decisions “susceptible to   Excerpts of Record (Dkt. No. 19) is DENIED.
policy analysis.” Gaubert, 499 U.S. at 325, 111 S.Ct. 1267.
Accordingly, at this stage of the proceedings, the government   VACATED and REMANDED.
has failed to demonstrate that the discretionary function
exception applies to Nanouk's third theory of liability. See    The parties shall bear their own costs.
Chadd, 794 F.3d at 1108.

                                                                All Citations
                            ***
                                                                974 F.3d 941, 2020 WL 5268922, 20 Cal. Daily Op. Serv.
                                                                9277, 2020 Daily Journal D.A.R. 9749




                                                        Footnotes


1      In its motion to dismiss, the government invoked what it characterized as three FTCA jurisdictional provisions:
       the discretionary function exception, the FTCA's “exclusion” of liability for the acts of independent contractors,
       and the Act's “exclusion” of liability on the basis of strict liability. On appeal, the government argues that the
       district court relied on all three provisions. But Nanouk's claims were not predicated upon vicarious liability
       for the acts of independent contractors, nor were they based on strict liability. Thus we do not read the district
       court's order as referring to these theories.
2
       This case differs from   Camozzi v. Roland/Miller & Hope Consulting Group, 866 F.2d 287 (9th Cir.
       1989), on which Nanouk relies. There the government retained responsibility for overseeing the contractor's
       compliance with safety precautions, including responsibility for conducting daily inspections of any floor
       openings at the work site (the hazard that caused the plaintiffs’ injuries). Id. at 288–89. “Failure to inspect
       floors for uncovered and unguarded openings,” we held, “was not the result of a policy choice by the
       particular employees or agents involved. It was simply a failure to effectuate policy choices already made
       and incorporated in the contracts.”       Id. at 290.
3      For the first time in her reply brief, Nanouk also cites in passing § 6(e)(2)(A) of the Toxic Substances Control
       Act of 1976, which addresses the regulation of PCBs. See 15 U.S.C. § 2605(e)(2)(A). However, she fails to
       develop any argument explaining why that provision qualifies as a mandatory and specific directive relevant
       here. We therefore deem any such argument forfeited and express no view on the issue.
4      We are mindful that, in the district court and on appeal, the government erroneously relied on a report
       pertaining to an entirely different location called “North River Recreation.” The North River Recreation site


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       7
Nanouk v. United States, 974 F.3d 941 (2020)
         Case 2:17-cv-01349-KJM-CKD Document 146-1 Filed 10/15/20 Page 9 of 9
2020 WL 5268922, 20 Cal. Daily Op. Serv. 9277, 2020 Daily Journal D.A.R. 9749

       is a spot by a river that service members used to fish and recreate. It had little debris and no reported PCB
       contamination; no PCBs were stored there. The North River Recreation report is not factored into our analysis.


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          8
